Title: To John Adams from William Allen, 12 March 1800
From: Allen, William
To: Adams, John



Dear Sir,
Providence 12 March 1800

I observe the Bill for Establishing a general Stamp Office at the Seat of Government has Passed the Hon. House of Representatives—
Notwithstanding the high responsibility necessarily attached to that Office, I have from a Critical review of my past conduct in Life, Joined to the rectitude of my intentions for the future, thought fit to offer my self as a Candidate to Conduct the Stamp Office.—I am apprized that the importance of said office with its Pecuniary advantages may draw forth a host of candidates?—But Sir when we consider that this State has not a Single Citizen in any of the Principle Departments of the Government and when it is considered the early & decided part I took in the cause of Our Country, having remained Steadfast to her Interest till the close of the War; since which I appeal to your Own knowledge of my Unshaken and Uniform Attachment to the Federal Government, not hesitating to stand forth and assert its cause in all places, and in every Stage of its Progress from the grand Convention to its Compleat establishment & Ratification—May I not under these Considerations presume with some confidence to offer my Self a Candidate?—
You have also been a Witness to the decided part I took against Our Paper Money System.—in short my Political Creed & Private Character have at all times been Open to your View.—I now Pledge the whole of my past, for my Future good conduct; and engage  to do Justice to the warmest recommendations you may please to give of me to the President of the United States.—
I beg Leave here to mention and Enclose a Copy of the Recommendation of your Late respected Brother and My Friend Mr. Nicholas Brown, Where in I was recommended to the Late President of the United States for an appointment in the Customs It was Voluntaryly Written & signed by your Brother,—afterwards by your self, Mr. Francis and Judge Howell;—Deeming it improper to present it till this State had Ratified the Constitution.—It was, however, sent on by the first Mail after that event was Announced in Providence;—By this time Colo. Ruston had reached the Seat of Government as you will perceive by the enclosed Letter from Genl: Schuyler, then a Member of the Senate;—Altho the General is not now a member of the Senate, yet his then Opinion and Wishes may have great Wait with his particular Friends.—some of the Senate, and with Genl. Hamilton, Joined with your Self Mr. Foster, Mr. Greene, & Mr. Champlin,—Would form, could I engage their Interest, a most powerfull Diversion in my favour With the President. The enclosed Letter from Genl. Schuyler I will thank you to return me after making such use of it in the Primisses as you may think Proper. I have intimated this request to Mr. Foster of the Senate who I am fully persuaded will do all in his power for me, as would his Brother Mr. Dwight Foster.—
I beg you to be persuaded Sir, that I rely with the fullest confidence On your exertion to serve me On this Occasion; should I succeed, or not, it will Deserve & receive my gratefull acknowledgements—Not knowing the Bill had passed till Late in the Day, this letter is not so correct as I could have wished.
I have the Honour to be / Sir, your Most Obt. Servt.

William Allen